Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered September 9, 1976, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The defendant’s argument that the Wade hearing was improperly conducted is without merit. Furthermore, the record indicates that the victim had sufficient opportunity to identify the defendant and that guilt was properly established. Latham, J. P., Cohalan, Margett and Damiani, JJ., concur.